Bell, J.
We are of opinion that there is no error in the judgment of the court below. The law provides that no person or firm shall sell spirituous, vinous, or other intoxicating liquors, in quantities less than one quart, without first having obtained license therefor, in the manner prescribed by the Act of February 2d, 1856. The order of the County Court to the clerk thereof to issue a license to the applicant, does not, of itself, authorize the applicant to retail liquors, but only authorizes the issuance of a license to do so, after the applicant shall have complied with all. the pre-requisites of the law. In this caso, the clerk of the County Court ought to have made the license prospective. After the applicant had produced to the clerk of the County Court the county treasurer's receipt for the amount of money paid by the applicant, the license ought then to have been granted, to take effect from that time, and not from the time when the County Court acted upon the application. , Any other practice would enable the applicant, who had taken the preliminary steps in the County Court to obtain license, to take the chances of violating the law with impunity,, reserving to himself the means of defending himself successfully against a prosecution, if it became appar rent that one was about to be instituted. In this case, the order of the County Court granting the application for license was made on the 20th of August; the license was issued by the clerk of the County Court on the 25th' of August, and the indictment was returned into court on the 26th of August.
The judgment of the court below is affirmed.
Judgment affirmed.